DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This application is a 371 of PCT/KR2018/002105 filed on 02/21/2018, which claims foreign priority of Korean application 10-2017-0182279 and 10-2017-0023524 both filed on 02/22/2017.

Claim Rejection – 35 U.S.C. 112
Claim 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The present claims recite “a financial transaction DB”.  It is unclear what DB represents, as the term is not defined in the specification.  If the term DB is meant to represent “database”, it is difficult to understand what applicant means by “store the database in a financial transaction DB”.  It seems illogical to store a database in another database.  Perhaps applicant meant to create a record for approved financial transaction and store the record in a database?  Revision of claim language is required to clarify the claimed feature.

Claim Rejection – 35 U.S.C. 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Step 1: The claims 1-15 are directed to a process, machine, manufacture, or composition matter.
In Alice Corp. Pty. Ltd. v. CLS Bank Intern., 134 S. Ct. 2347 (2014), the Supreme Court applied a two-step test for determining whether a claim recites patentable subject matter. First, we determine whether the claims at issue are directed to one or more patent-ineligible concepts, i.e., laws of nature, natural phenomenon, and abstract ideas. Id. at 2355 (citing Mayo Collaborative Servs. v. Prometheus Labs., Inc., 132 S. Ct. 1289, 1296–96 (2012)). If so, we then consider whether the elements of each claim, 
Step 2A: The claims are directed to an abstract idea.
Prong One
The present claims are directed towards managing payment authorization and financial details.  Independent claim 11, for example, recites identifying a user’s financial transaction, identifying and approving the financial transaction request, setting a classification per category and per financial transaction period, extracting and providing the financial transactions details to user terminal, and changing transaction authorization setting via the user terminal.  In essence, the claimed invention provides two main functions: 1) identifies and approves user’s transaction based on user’s payment transaction authorization setting, and allows user to change the transaction authorization setting; and 2) extracts financial data, categorizes the data, and display the data.  Independent claim 1 and 12 recite similar limitation but from a system perspective.  Examiner points out that identifying and approving user transaction based on customizable transaction authorization setting is a fundamental economic practice.  Extracting and categorizing financial data follows the fact pattern of the ineligible claims in Electric Power Group v. Alstom.  As a whole, the combination of these two functions fall under the grouping of “certain method of organizing human activity”, since the claims recite conventional computer banking features that help user to manage transactions.  The performance of the claim limitations using generic computer components (i.e. a transaction payment system, an integrated managing server, a database, and a user terminal) does not preclude the claim limitation from being in the certain methods of organizing human activity grouping.  Accordingly, this claim recites an abstract idea.
Prong Two
Independent claim 1, 11, and 12 recite a transaction payment system, an integrated managing server, a database, and a user terminal as additional elements.  The additional elements are claimed to perform basic computer functions, such as identifying a user’s financial transaction (i.e. processing data), identifying and approving the financial transaction request (i.e. processing data and transmitting authorization instruction), storing data in database (“receiving, processing, and storing data”), extracting and categorizing data to be display (i.e. “electronic book keeping” and “receiving, processing, and storing data”), and receiving user’s request to change transaction authorization settings (i.e. “receiving, processing, and storing data”).  Dependent claims 2-6, 10, and 13-15 do not recite any additional computer element.  Claim 7-8 recite a transmission/reception unit to transmit and receive data (i.e. “receiving or transmitting data over a network”), a financial transaction DB to create and classify financial transaction information (i.e. “receiving, processing, and storing data”), a details extracting/providing unit to extra financial transaction details stored in the financial transaction DB (i.e. “receiving, processing, and storing data” and extracting data).  Claim 9 recites a split payment controller that manage split payments between multiple users (i.e. “performing repetitive calculations” and “receiving, processing, and storing data”).  According to MPEP 2106.05(d), “performing repetitive calculations“, “receiving, processing, and storing data”, “electronically scanning or extracting data from a physical document”, “electronic recordkeeping”, “electronically scanning or extracting data from a physical document”, and “receiving or transmitting data over a network, e.g., using the Internet to gather data” are considered well-understood, routine, and conventional functions of computer.  The recitation of the computer elements amounts to mere instruction to implement an abstract concept on computers.  The present claims do not recite limitation that improve the functioning of computer, effect a physical transformation, or apply the abstract concept in some other meaningful way beyond generally linking the use of the abstract concept to a particular technological environment.  As such, the present claims fail to integrate into a practical application.
Step 2B: The claims do not recite additional elements that amount to significantly more than the abstract idea.  
	As discussed earlier, the present claims recite a transaction payment system, an integrated managing server, a database, and a user terminal as additional elements.  The additional elements are claimed to perform basic computer functions, such as identifying a user’s financial transaction (i.e. processing data), identifying and approving the financial transaction request (i.e. processing data and transmitting authorization instruction), storing data in database (“receiving, processing, and storing data”), extracting and categorizing data to be display (i.e. “electronic book keeping” and “receiving, processing, and storing data”), and receiving user’s request to change transaction authorization settings (i.e. “receiving, processing, and storing data”).  According to MPEP 2106.05(d), “performing repetitive calculations“, “receiving, processing, and storing data”, “electronically scanning or extracting data from a physical document”, “electronic recordkeeping”, and “receiving or transmitting data over a network, e.g., using the Internet to gather data” are considered well-understood, routine, and conventional functions of computer.  The present claims do not improve the functioning of computer.  Simply implementing the abstract idea on a generic computer or using a computer as a tool to perform an abstract idea cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.  Therefore, the present claims are ineligible for patent.

Claim Rejection – 35 U.S.C. 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 3-8, and 10-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tannenbaum (Patent No.: US 7,540,411), in view of Diggdon et al. (Patent No.: US 10,460,379).
 	As per claim 1, Tannenbaum teaches financial transaction details integrated managing system, comprising: 

a transaction payment system to identify a user's financial transaction using a financial organization and a request for the financial transaction through a payment means (see column 7 line 43 through column 8 line 4, prior art teaches a payment system including a POS that identify a user’s financial transaction using a credit card; a credit card is a payment meant issued by a financial organization; also see column 9 line 25-30 for examples of payment means); 

an integrated managing server to identify and approve the financial transaction requested through the transaction payment system to perform the user's financial transaction (see column 4 line 5-14 and column 8 line 36 through column 9 line 5, prior art teaches selectively approving transaction request based on user defined rules), create a database for information about the approved financial transaction, and store the database in a financial transaction DB (see column 3 line 47-57, “then categorizes the various purchases being made and stores those purchase amounts and categories in database 16 according to profiles of user 17, as stored, for example, in profile data base 17”; also see 4 line 42-62, “Since the user specific database contains information pertaining to the user’s prior purchases it could be used, for example to aid the purchaser in making new purchases”); and 

a user terminal to set a classification per category and per financial transaction period through a dedicated program provided by the integrated managing server, send a request for financial transaction details, and receive the financial transaction details (see column 2 line 10-24 and column 5 line 52 through column 6 line 7, user utilizes a computer/PDA to access account information via Internet, where the account information includes transaction per category and per period; also see column 8 line 28-35 and column 9 line 14-24 and FIG. 7), 

wherein the integrated managing server further includes a use authority controller that, when the user terminal requests to change a use authority of the financial transaction through the dedicated program, receives the use authority request and changes and provides the use authority (see column 2 line 25-36 and column 6 line 28-35, prior art teaches user can change transaction limit using user computer via Internet; Examiner interprets transaction limit as “use authority”).

To further support the argument that extracting transaction data on per category and per period basis, sending a request for financial transaction details and receiving the financial details were known, Examiner also cites Diggdon et al.

Diggdon teaches a user terminal to set a classification per category and per financial transaction period through a dedicated program provided by the integrated managing server, send a request for financial transaction details, and receive the financial transaction details (see column 6 line 56-67, “a user may create a report that includes current and/or past spending data organized by category…The budget spending amounts may be prepopulated based on average historic spending amounts of each category”; also see column 7 line 10-29, “Spending logic 145 may enable a user to categorize various types of user transactions (e.g., credit card purchases, etc.) by transaction categories (e.g., by merchant type, etc.) and view a spending summary such as that shown in FIG. 11”; also see column 8 line 29-39, “chart 166 may include, for example, the top ten spending categories for a user over a specific time period”; furthermore, see column 18 line 18-67, “users may be able to add, delete, or define customer categories to be displayed”; see column 23 line 6-31, “budgeting logic 142 and/or spending logic 145 may facilitate the generation of various reports” and “The various transactions may be categorized into transaction categories 614”; finally, see column 23 line 44-56, “A graphical display 632 may provide the user with a graphical representation 634 and associated listing 636 of spending trends for various transaction categories 614 over certain time periods of time”).

It would have been obvious to one of ordinary skill in the art at the time of invention to modify Tannenbaum with teaching from Diggdon to include a user terminal to set a classification per category and per financial transaction period through a dedicated program provided by the integrated managing server, send a request for financial transaction details, and receive the financial transaction details.  The modification would have been obvious, because it is merely applying a known technique (i.e. retrieving selected financial data and providing report) to a known system (i.e. financial transaction managing system) ready to provide predictable result (i.e. provide user a summary of financial transaction data to make financial decision).

As per claim 3, Tannenbaum teaches wherein the integrated managing server further includes an approval controller that identifies and approves the financial transaction requested through the transaction payment system to allow the user's financial transaction to be performed (column 4 line 5-14 and column 8 line 36 through column 9 line 5, prior art teaches selectively approving transaction request based on user defined rules, in other words, prior art systems allows the user’s financial transaction to be performed), provides the approved financial transaction information to the user terminal, and recognizes and classifies the approved financial transaction information (see column 2 line 10-24 and column 5 line 52 through column 6 line 7, user utilizes a computer/PDA to access account information via Internet, where the account information includes transaction per category and per period; also see column 8 line 28-35 and column 9 line 14-24 and FIG. 7).

As per claim 4, Tannenbaum teaches wherein in a case where the financial transaction approved by the approval controller is use of a credit card (see column 9 line 25-30, transaction could be paid by a credit card, a debit card, a smart card, a store  issued card, etc.), the financial transaction information provided from the approval controller to the user terminal is card spending, total credit limit, remaining credit, and total spending relative to target spending (see FIG. 5 and FIG. 7; also see column 2 line 37-58; the financial transaction information in this claims is conventional and generally provided by financial institution).

As per claim 5, Tannenbaum teaches wherein in a case where the financial transaction approved by the approval controller is use of a check card (see column 9 line 25-30, transaction could be paid by a credit card, a debit card, a smart card, a store  issued card, etc.), the financial transaction information provided from the approval controller to the user terminal is card spending, remaining account balance, and total spending relative to target spending (see FIG. 5 and FIG. 7; also see column 2 line 37-58; the financial transaction information in this claims is conventional and generally provided by financial institution).

As per claim 6, Tannenbaum teaches wherein in a case where the financial transaction approved by the approval controller is use of a stored-value card (see column 9 line 25-30, transaction could be paid by a credit card, a debit card, a smart card, a store  issued card, etc.), the financial transaction information provided from the approval controller to the user terminal is card spending, remaining balance, and total spending relative to target spending (see FIG. 5 and FIG. 7; also see column 2 line 37-58; the financial transaction information in this claims is conventional and generally provided by financial institution).

As per claim 7, Tannenbaum teaches wherein the integrated managing server further includes a transmission/reception unit to transmit and receive data to/from the user terminal and multiple transaction payment systems (see column 4 line 42-62, prior art teaches obtaining information from POS and user database; see column 5 line 52 through column 6 line 7, user requests via user computer transaction information from database, and receives the requested information to be displayed on the user computer; also see column 7 line 52 through column 8 line 20 and column 9 line 14-24); 

a financial transaction DB to create the financial transaction information recognized and classified by the approval controller into per-item tables and store the per-item tables (see column 3 line 47-57, “then categorizes the various purchases being made and stores those purchase amounts and categories in database 16 according to profiles of user 17, as stored, for example, in profile data base 17”; also see 4 line 42-62, “Since the user specific database contains information pertaining to the user’s prior purchases it could be used, for example to aid the purchaser in making new purchases”); and 

a details extracting/providing unit to extract financial transaction details requested through the user terminal from the financial transaction information stored in the financial transaction DB and provide the extracted financial transaction details (see column 2 line 10-24 and column 5 line 52 through column 6 line 7, user utilizes a computer/PDA to access account information via Internet, where the account information includes transaction per category and per period; also see column 8 line 28-35 and column 9 line 14-24 and FIG. 7).

Diggdon also teaches a details extracting/providing unit to extract financial transaction details requested through the user terminal from the financial transaction information stored in the financial transaction DB and provide the extracted financial transaction details  (see column 6 line 56-67, “a user may create a report that includes current and/or past spending data organized by category…The budget spending amounts may be prepopulated based on average historic spending amounts of each category”; also see column 7 line 10-29, “Spending logic 145 may enable a user to categorize various types of user transactions (e.g., credit card purchases, etc.) by transaction categories (e.g., by merchant type, etc.) and view a spending summary such as that shown in FIG. 11”; also see column 8 line 29-39, “chart 166 may include, for example, the top ten spending categories for a user over a specific time period”; furthermore, see column 18 line 18-67, “users may be able to add, delete, or define customer categories to be displayed”; see column 23 line 6-31, “budgeting logic 142 and/or spending logic 145 may facilitate the generation of various reports” and “The various transactions may be categorized into transaction categories 614”; finally, see column 23 line 44-56, “A graphical display 632 may provide the user with a graphical representation 634 and associated listing 636 of spending trends for various transaction categories 614 over certain time periods of time”).

It would have been obvious to one of ordinary skill in the art at the time of invention to modify Tannenbaum with teaching from Diggdon to include a details extracting/providing unit to extract financial transaction details requested through the user terminal from the financial transaction information stored in the financial transaction DB and provide the extracted financial transaction details.  The modification would have been obvious, because it is merely applying a known technique (i.e. retrieving selected financial data and providing report) to a known system (i.e. financial transaction managing system) ready to provide predictable result (i.e. provide user a summary of financial transaction data to make financial decision).

As per claim 8 and 14, Tannenbaum does not explicitly teach wherein the financial transaction details provided from the details extracting/providing unit to the user terminal include use details of each affiliate store in a representative affiliate store category.

Diggdon teaches the financial transaction details provided from the details extracting/providing unit to the user terminal include use details of each affiliate store in a representative affiliate store category (see column 6 line 56-67, “a user may define or select categories for various transaction types and/or merchants such that a user may create a report that includes current and/or past spending data organized by category”; also see column 7 line 10-29).

It would have been obvious to one of ordinary skill in the art at the time of invention to modify Tannenbaum with teaching from Diggdon to include the financial transaction details provided from the details extracting/providing unit to the user terminal include use details of each affiliate store in a representative affiliate store category.  The modification would have been obvious, because it is merely applying a known technique (i.e. extracting data to include a store category) to a known system (i.e. financial transaction managing system) ready to provide predictable result (i.e. provide user a summary of financial transaction data to make financial decision).

As per claim 10 and 15, Tannenbaum teaches wherein through the dedicated program, the user terminal sets a period and category for, and extracts, any one of details of spending with the payment means for a predetermined period, details of spending per payment means for a predetermined period, details of spending per affiliate store for a predetermined period, details of deposit/withdrawal to/from all possessed accounts for a predetermined period, and details of deposit/withdrawal per account for a predetermined period (see column 2 line 10-24 and column 5 line 52 through column 6 line 7, user utilizes a computer/PDA to access account information via Internet, where the account information includes transaction per category and per period; also see column 8 line 28-35 and column 9 line 14-24 and FIG. 7).

As per claim 11, Tannenbaum teaches a financial transaction managing method using a financial transaction details integrated managing system, comprising: 

identifying, by a transaction payment system, a user's financial transaction using a financial organization and a request for the financial transaction through a payment means (see column 7 line 43 through column 8 line 4, prior art teaches a payment system including a POS that identify a user’s financial transaction using a credit card; a credit card is a payment meant issued by a financial organization; also see column 9 line 25-30 for examples of payment means); 

identifying and approving, by an integrated managing server, the financial transaction requested through the transaction payment system to perform the user's financial transaction (see column 4 line 5-14 and column 8 line 36 through column 9 line 5, prior art teaches selectively approving transaction request based on user defined rules), and transmit information about the approved financial transaction to a user terminal (see column 2 line 10-24 and column 5 line 52 through column 6 line 7, user utilizes a computer/PDA to access account information via Internet, where the account information includes transaction per category and per period; also see column 8 line 28-35 and column 9 line 14-24 and FIG. 7); 

running a dedicated program for using the integrated managing server on the user terminal, setting a classification per category and per financial transaction period through, and then sending a request for financial transaction details (see column 2 line 10-24 and column 5 line 52 through column 6 line 7, user utilizes a computer/PDA to access account information via Internet, where the account information includes transaction per category and per period; also see column 8 line 28-35 and column 9 line 14-24 and FIG. 7); 

extracting and providing the financial transaction details requested by the user terminal (see column 2 line 10-24 and column 5 line 52 through column 6 line 7, user utilizes a computer/PDA to access account information via Internet, where the account information includes transaction per category and per period; also see column 8 line 28-35 and column 9 line 14-24 and FIG. 7); 

requesting, by the user terminal, to change a use authority of the financial transaction through the dedicated program (see column 2 line 25-36 and column 6 line 28-35, prior art teaches user can change transaction limit using user computer via Internet; Examiner interprets transaction limit as “use authority”); and 

receiving the use authority request, changing, and providing the use authority, by the integrated managing server (see column 2 line 25-36 and column 6 line 28-35, prior art teaches user can change transaction limit using user computer via Internet; Examiner interprets transaction limit as “use authority”).

To support the argument that extracting and providing the financial transaction details requested by the user terminal, Examiner cites Diggdon et al.

Diggdon also teaches extracting and providing the financial transaction details requested by the user terminal (see column 6 line 56-67, “a user may create a report that includes current and/or past spending data organized by category…The budget spending amounts may be prepopulated based on average historic spending amounts of each category”; also see column 7 line 10-29, “Spending logic 145 may enable a user to categorize various types of user transactions (e.g., credit card purchases, etc.) by transaction categories (e.g., by merchant type, etc.) and view a spending summary such as that shown in FIG. 11”; also see column 8 line 29-39, “chart 166 may include, for example, the top ten spending categories for a user over a specific time period”; furthermore, see column 18 line 18-67, “users may be able to add, delete, or define customer categories to be displayed”; see column 23 line 6-31, “budgeting logic 142 and/or spending logic 145 may facilitate the generation of various reports” and “The various transactions may be categorized into transaction categories 614”; finally, see column 23 line 44-56, “A graphical display 632 may provide the user with a graphical representation 634 and associated listing 636 of spending trends for various transaction categories 614 over certain time periods of time”).

It would have been obvious to one of ordinary skill in the art at the time of invention to modify Tannenbaum with teaching from Diggdon to include extracting and providing the financial transaction details requested by the user terminal.  The modification would have been obvious, because it is merely applying a known technique (i.e. retrieving selected financial data and providing report) to a known system (i.e. financial transaction managing system) ready to provide predictable result (i.e. provide user a summary of financial transaction data to make financial decision).

As per claim 12, Tannenbaum teaches a financial transaction details integrated managing system, comprising: 

a transaction payment system to identify a user's financial transaction using a financial organization and a request for the financial transaction through a payment means (see column 7 line 43 through column 8 line 4, prior art teaches a payment system including a POS that identify a user’s financial transaction using a credit card; a credit card is a payment meant issued by a financial organization; also see column 9 line 25-30 for examples of payment means); 

an integrated managing server to identify and approve the financial transaction requested through the transaction payment system to perform the user's financial transaction (see column 4 line 5-14 and column 8 line 36 through column 9 line 5, prior art teaches selectively approving transaction request based on user defined rules), create a database for information about the approved financial transaction, and store the database in a financial transaction DB (see column 3 line 47-57, “then categorizes the various purchases being made and stores those purchase amounts and categories in database 16 according to profiles of user 17, as stored, for example, in profile data base 17”; also see 4 line 42-62, “Since the user specific database contains information pertaining to the user’s prior purchases it could be used, for example to aid the purchaser in making new purchases”); and 

a user terminal to set a classification per category and per financial transaction period through a dedicated program provided by the integrated managing server, send a request for financial transaction details, and receive the financial transaction details (see column 2 line 10-24 and column 5 line 52 through column 6 line 7, user utilizes a computer/PDA to access account information via Internet, where the account information includes transaction per category and per period; also see column 8 line 28-35 and column 9 line 14-24 and FIG. 7), 

wherein the integrated managing server includes a use authority controller that identifies and approves the financial transaction requested through the transaction payment system to perform the user's financial transaction (column 4 line 5-14 and column 8 line 36 through column 9 line 5, prior art teaches selectively approving transaction request based on user defined rules, in other words, prior art systems allows the user’s financial transaction to be performed), 

provides the approved financial transaction information to the user terminal, and recognizes and classifies the approved financial transaction information (see column 2 line 10-24 and column 5 line 52 through column 6 line 7, user utilizes a computer/PDA to access account information via Internet, where the account information includes transaction per category and per period; also see column 8 line 28-35 and column 9 line 14-24 and FIG. 7), 

a transmission/reception unit that transmits and receives data to/from the user terminal and multiple transaction payment systems (see column 4 line 42-62, prior art teaches obtaining information from POS and user database; see column 5 line 52 through column 6 line 7, user requests via user computer transaction information from database, and receives the requested information to be displayed on the user computer; also see column 7 line 52 through column 8 line 20 and column 9 line 14-24), 

a financial transaction DB that creates and stores per-item tables for the financial transaction information recognized and classified by the approval controller (see column 3 line 47-57, “then categorizes the various purchases being made and stores those purchase amounts and categories in database 16 according to profiles of user 17, as stored, for example, in profile data base 17”; also see 4 line 42-62, “Since the user specific database contains information pertaining to the user’s prior purchases it could be used, for example to aid the purchaser in making new purchases”), and 

a details extracting/providing unit that extracts financial transaction details requested by the user terminal from the financial transaction information stored in the financial transaction DB and provides the extracted financial transaction details (see column 2 line 10-24 and column 5 line 52 through column 6 line 7, user utilizes a computer/PDA to access account information via Internet, where the account information includes transaction per category and per period; also see column 8 line 28-35 and column 9 line 14-24 and FIG. 7).

To support the argument that a details extracting/providing unit that extracts financial transaction details requested by the user terminal from the financial transaction information stored in the financial transaction DB and provides the extracted financial transaction details, Examiner cites Diggdon et al.

Diggdon also teaches a details extracting/providing unit that extracts financial transaction details requested by the user terminal from the financial transaction information stored in the financial transaction DB and provides the extracted financial transaction details (see column 6 line 56-67, “a user may create a report that includes current and/or past spending data organized by category…The budget spending amounts may be prepopulated based on average historic spending amounts of each category”; also see column 7 line 10-29, “Spending logic 145 may enable a user to categorize various types of user transactions (e.g., credit card purchases, etc.) by transaction categories (e.g., by merchant type, etc.) and view a spending summary such as that shown in FIG. 11”; also see column 8 line 29-39, “chart 166 may include, for example, the top ten spending categories for a user over a specific time period”; furthermore, see column 18 line 18-67, “users may be able to add, delete, or define customer categories to be displayed”; see column 23 line 6-31, “budgeting logic 142 and/or spending logic 145 may facilitate the generation of various reports” and “The various transactions may be categorized into transaction categories 614”; finally, see column 23 line 44-56, “A graphical display 632 may provide the user with a graphical representation 634 and associated listing 636 of spending trends for various transaction categories 614 over certain time periods of time”).

It would have been obvious to one of ordinary skill in the art at the time of invention to modify Tannenbaum with teaching from Diggdon to include a details extracting/providing unit that extracts financial transaction details requested by the user terminal from the financial transaction information stored in the financial transaction DB and provides the extracted financial transaction details.  The modification would have been obvious, because it is merely applying a known technique (i.e. retrieving selected financial data and providing report) to a known system (i.e. financial transaction managing system) ready to provide predictable result (i.e. provide user a summary of financial transaction data to make financial decision).

As per claim 13, Tannenbaum teaches wherein when the financial transaction approved by the approval controller is use of a credit card, the financial transaction information provided from the approval controller to the user terminal is card spending, when the financial transaction approved by the approval controller is use of a check card, the financial transaction information provided from the approval controller to the user terminal is the amount spent, and when the financial transaction approved by the approval controller is use of a stored-value card, the financial transaction information provided from the approval controller to the user terminal is the amount spent (see column 9 line 25-30, transaction could be paid by a credit card, a debit card, a smart card, a store  issued card, etc.; see column 2 line 37-58; the financial transaction information in this claims is conventional and generally provided by financial institution; also see column 2 line 10-24 and column 5 line 52 through column 6 line 7, user utilizes a computer/PDA to access account information via Internet, where the account information includes transaction per category and per period; also see column 8 line 28-35 and column 9 line 14-24 and FIG. 7).



Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tannenbaum (Patent No.: US 7,540,411), in view of Diggdon et al. (Patent No.: US 10,460,379), and further in view of Joao et al. (Pub. No.: US 2008/0275820).
As per claim 2, Tannenbaum does not explicitly teach wherein the use authority the request for which is sent to the use authority controller is any one of whether to be withdrawn or not via an ATM, whether payment on the payment means is approved, whether foreign payment on the payment means is approved, a withdrawal limit setting, and a payment means use limit setting.  However, changing transaction authorization setting, such as changing ATM withdrawal limit is old and well-known.  

Joao teaches the use authority the request for which is sent to the use authority controller is any one of whether to be withdrawn or not via an ATM, whether payment on the payment means is approved, whether foreign payment on the payment means is approved, a withdrawal limit setting, and a payment means use limit setting (see paragraph 0327).

It would have been obvious to one of ordinary skill in the art at the time of invention to modify Tannenbaum with teaching from Joao to include the use authority the request for which is sent to the use authority controller is any one of whether to be withdrawn or not via an ATM, whether payment on the payment means is approved, whether foreign payment on the payment means is approved, a withdrawal limit setting, and a payment means use limit setting.  The modification would have been obvious, because it is merely applying a known technique (i.e. changing transaction authorization setting) to a known system (i.e. financial transaction managing system) ready to provide predictable result (i.e. allow user to configure which transaction is allowed).



Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tannenbaum (Patent No.: US 7,540,411), in view of Diggdon et al. (Patent No.: US 10,460,379), and further in view of Sarin (Pub. No.: US 2017/0372282).
As per claim 9, Tannenbaum does not teach wherein the integrated managing server further includes a split payment controller that receives a request for split payments between multiple users registered as friends for spending from the user terminal, calculates split payments for details of the spending, and send a payment confirm message to each of the friends’ terminals to request a payment.

Sarin teaches a split payment controller that receives a request for split payments between multiple users registered as friends for spending from the user terminal (see paragraph 0034), 

calculates split payments for details of the spending (see paragraph 0043 and 0074), and 

send a payment confirm message to each of the friends’ terminals to request a payment (see paragraph 0053, 0065, and 0074).

It would have been obvious to one of ordinary skill in the art at the time of invention to modify Tannenbaum with teaching from Sarin to include a split payment controller that receives a request for split payments between multiple users registered as friends for spending from the user terminal, calculates split payments for details of the spending, and send a payment confirm message to each of the friends’ terminals to request a payment.  The modification would have been obvious, because it is merely adding a known component (i.e. a split payment controller) to a known system (i.e. financial transaction managing system) ready to provide predictable result (i.e. allow user to split payment with other users).



Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAO FU whose telephone number is (571)270-3441.  The examiner can normally be reached on 9:00 AM - 6:00 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine Behncke can be reached on (571) 272-8103.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/HAO FU/Primary Examiner, Art Unit 3697                                                                                                                                                                                                        
AUG-2021